Citation Nr: 0813601	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-28 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Isaac's syndrome, 
as secondary to residuals of service-connected post-operative 
small bowel obstruction.

2.  Entitlement to service connection for fibromyalgia, as 
secondary to residuals of service-connected post-operative 
small bowel obstruction.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for Isaac's syndrome.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1971 to 
August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office (RO), wherein the RO denied the veteran's claims for 
service connection for Isaac's syndrome and for fibromyalgia, 
both claimed as secondary to medication provided for service-
connected postoperative small bowel obstruction.  

The veteran testified before a Decision Review Officer (DRO) 
at an RO hearing in March 2004.  A transcript of the hearing 
is of record.  During the hearing, the veteran asserted that 
he was also entitled to compensation benefits under 
38 U.S.C.A. § 1151 for the Isaac's syndrome and fibromyalgia, 
based on the fact that the conditions were due to medication 
improperly prescribed by VA.  (See pages 12-13, March 2004 RO 
hearing transcript).  The issues have been modified as 
needed.

The veteran was scheduled to testify before a Veterans Law 
Judge at a video-conference hearing in September 2005, but 
failed to report.  He has not indicated that he wishes to 
have another hearing, nor has he provided a good cause reason 
for his failure to report.

This case was previously before the Board and remanded in a 
February 2007 Board decision, for further development.  The 
requested development has since been completed. 


FINDINGS OF FACT

1.  The persuasive medical evidence demonstrates that the 
veteran does not currently have confirmed diagnoses of 
Isaac's syndrome and fibromyalgia.

2.  The currently manifested symptomatology, claimed as 
Isaac's syndrome and fibromyalgia, was not present in service 
and is not shown to be related to service; nor is it 
proximately due to or the result of the service-connected 
post-operative small bowel obstruction.

3.  The currently manifested symptomatology, claimed as 
Isaac's syndrome and fibromyalgia is not shown to be 
additional disability which is the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable in the 
furnishing of medical care by VA, specifically the prescribed 
use of Lovastatin therapy in November 1999. 


CONCLUSIONS OF LAW

1.  Isaac's syndrome was not incurred in or aggravated by 
active service, nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Fibromyalgia was not incurred in or aggravated by active 
service, nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

3.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for Isaac's syndrome claimed as a result 
of treatment performed by the VA have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.358, 3.361 (2007).

4.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for fibromyalgia claimed as a result of 
treatment performed by the VA have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1). 
 
In the instant case, the provisions of the VCAA have been 
fulfilled by information provided to the veteran in letters 
from the RO/AMC dated in September 2002, May 2005, and 
February 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in the February 2007 letter.  The veteran has had a 
meaningful opportunity to participate in his appeal.  
Moreover, since this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran. 

If there has been any other deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case based on the 
written notices provided to the veteran by the VA over the 
course of this appeal. 

VA has also made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In connection with the current appeal, VA obtained the 
veteran's service medical records and post-service VA and 
private medical treatment records.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
the veteran's claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
Factual Background & Analysis

The veteran contends that he is entitled to service 
connection for fibromyalgia and Isaac's syndrome, claimed as 
secondary to the service-connected disability of post-
operative small bowel obstruction.  In the alternative, he 
contends that these additional disabilities are the proximate 
result of VA-prescribed use of Mevacor (an anti-cholesterol 
medication, also known as Lovastatin) and as such warrants 
entitlement to benefits under to 38 U.S.C.A. § 1151.  

Service connection was established for post-operative small 
bowel obstruction in a July 1987 rating decision.  Evidence 
in the claims file shows since then, the residuals of post-
operative small bowel obstruction include symptoms of 
irritable bowel syndrome, such as chronic diarrhea.  

In November 1999 the veteran was evaluated by Dr. K. for 
complaints of abdominal cramping and diarrhea.  In pertinent 
part, the record reflects diagnoses of cholecystitis vs. 
chronic pancreatitis and hyperlipidemia.  The veteran was 
started on Lovastatin.  Beginning in March 2000, the veteran 
began to complain of pains in his legs and fingers.  By April 
2000, the veteran's symptoms had increased to include fatigue 
and muscle cramps in his hands, knuckles, right elbow, legs 
and lower back.  Lovostatin was discontinued at this time.  
In his note, Dr. K. indicated that he did not believe the 
veteran's symptoms were due to the Lovastatin because the 
veteran had only been on it for three months.  Additional 
clinical notes reflect that the etiology of the 
musculoskeletal pain and cramping was unknown.  Since that 
time, the veteran has continued to have muscle aches, cramps, 
tenderness, and pain, fatigue, and difficulty sleeping.  

In June 2000, Dr. K. referred the veteran to Dr. M., a 
rheumatologist, for evaluation.  Dr. M. noted the veteran's 
symptoms of myalgias and muscle cramps had persisted despite 
the discontinuation of the cholesterol-lowering medication 
which he had been on.  He noted further that "whether this 
still represented a drug-induced effect seemed to be less 
likely."  He felt it was a possibility that the veteran had 
a metabolic myopathy that was an acquired metabolic enzyme 
deficiency, which could be causing his symptoms; however 
further testing was necessary.

The veteran was then evaluated by a VA neurologist in 
November 2000.  The neurologist reported that "myopathy 
could not be ruled out, but clearly fibromyalgia was a 
wastebasket diagnosis."  Additional neurological studies 
conducted by the WNC in January and February 2001, reveal 
that electromyography (EMG) and nerve conduction studies 
(NCV) were normal.  The resulting diagnosis was "myopathy 
vs. fibromyalgia."  In March 2001, the veteran was evaluated 
by Dr. S. who indicated the veteran was being studied under 
the "entertaining diagnosis of fibromyalgia, as everything 
else appeared to be negative."  Dr. S. did note that the 
trigger points for fibromyalgia were sought after, and the 
veteran had more than 15 tender trigger areas known for 
fibromyalgia.  A March 2001 VA record shows that the veteran 
was tried on Guafenisine as a treatment for fibromyalgia with 
no result.

A VA outpatient treatment record, dated in April 2001 and 
authored by Dr. K., reflects "fibromyalgia, rule out 
glycogen storage disease."  Shortly thereafter, Dr. K. 
referred the veteran to Dr. G., Professor of Neurology at the 
W. Va. Univ. Medical Center.  In his initial letter of 
correspondence, Dr. K. indicated that thyroid, autoimmune 
disease, NCV, and EMG studies had been performed.  He stated 
further that he believed "the veteran's physical examination 
was more consistent with a fibromyalgia situation rather than 
a myopathy, although it remained a possibility that a 
glycogen or lipid storage disease was causing the general 
symptoms of the persistent myalgias."

In an April 2001 letter of correspondence, Dr. G. informed 
Dr. K. that he had evaluated the veteran and his neurological 
evaluation was normal.  He stated, in pertinent part that, 

"I have no ready explanation for his 
myalgias.  It would be tempting to attribute 
the onset to the use of Lovastatin which he 
was taking at the time of symptom onset.   
However, as noted above, this was promptly 
discontinued and, therefore, it is difficult 
to blame the worsening of the current 
symptoms on the Lovastatin."  

In a follow-up letter, Dr. G. again noted, in pertinent 
part, that he was unable to attribute the veteran's myalgias 
to any specific neurological syndrome and that he planned to 
conduct further testing, including creatine kinase (CK) 
studies, repeat EMG/NCV studies, and muscle biopsy.  
Subsequent correspondence from Dr. G. reflects that the 
muscle biopsies were non-diagnostic.  The EMG/NCV studies 
showed no evidence of myopathy; however Dr. G. indicated 
that an isolated finding of a myokymic discharge in the EMG 
study "raised the question of a potassium channel antibody 
disorder such as Isaac's disease."  With this question 
raised, the veteran was admitted for in-patient intravenous 
immunoglobintherapy (IV Ig) infusions under the working 
diagnosis of Isaac's disease.  A May 2002 letter of 
correspondence from Dr. G. shows that the veteran's myalgias 
were unresponsive to such treatment.  Dr. K. reevaluated the 
veteran in December 2001 and noted that the veteran had 
tenderness on several areas.  The clinical record reflects a 
diagnosis of fibromyalgia.  VA treatment records since this 
time intermittently reflect diagnoses of fibromyalgia.  

At a hearing held at the RO in March 2004, the veteran 
testified that he was given Lovastatin by Dr. K. to help 
reduce the chronic diarrhea associated with his post-
operative small bowel obstruction.  The veteran explained 
that the current symptomatology was first diagnosed as 
fibromyalgia, but was later determined to be Isaac's disease 
by Dr. G.  It also appeared that his claim (now withdrawn) 
for glycogen storage disease was based upon the same set of 
symptoms, but merely as an alternate diagnosis.  He also 
testified that physical examinations conducted by the Social 
Security Administration (in connection with his disability 
benefit determination) revealed diagnoses of Isaac's disease 
and fibromyalgia.  The veteran also acknowledged that no 
physician had definitely linked Isaac's disease and/or 
fibromyalgia to residuals of his small bowel obstruction, or 
to a side effect of the Lovastatin therapy.  He did note, 
however, that Dr. G. and Dr. K. had verbally expressed the 
possibility that either situation could be the cause of his 
symptoms; but that they had not done so in writing.  

The veteran was afforded a VA neurological examination in 
June 2007.  The examiner indicated that he had reviewed the 
claims file in its entirety and had conducted an interview 
and physical examination of the veteran.  The neurological 
examination, including mental status, cranial nerves, motor 
examination, coordination, sensory examination and complex 
gait maneuvers were without evidence of abnormality.  The 
veteran had trace to 1+ reflexes throughout with downward 
toes.  He did not have ankle clonus.  There was no evidence 
of abnormal sweating, percussion myotonia, cramping, 
fasciculation, or atrophy.  He had normal bulk, tone, and 
strength throughout.  The veteran reported that he was 
asymptomatic at the time of the examination.  

Based upon his findings, the examiner opined "it is not at 
least as least as likely as not that the veteran has Isaac's 
syndrome due either to service or his service-connected post-
operative small bowel obstruction or treatment therefore."  
He further explained that Dr. G. indicated that the veteran's 
case only "raised the question" of Isaac's syndrome.  He 
also pointed out that subsequent trials of prednisone and IV 
Ig, under the working diagnosis of Isaac's syndrome, were not 
reported by the veteran to be helpful.  He further noted that 
Isaac's syndrome is usually due to autoantibodies directed 
against the voltage-gated potassium channel (VGKC) and these 
autoantibody results are not available.  Thus, he concluded 
"there is no credible evidence to support that the veteran 
actually has Isaac's syndrome."  

The examiner also opined that "there is not a 50 percent or 
better probability that the veteran currently has an 
additional disability (including Isaac's disease and/or 
fibromyalgia) that was caused or chronically worsened by the 
VA treatment, specifically prescribing Lovastatin."  He also 
expressed his agreement with the April 2001 opinion of Dr. G. 
(it is tempting to attribute the onset of symptoms to the use 
of Lovastatin; however, as it was promptly discontinued, it 
is difficult to blame the current symptoms on the 
Lovastatin).  Last, the examiner opined that "there is no 
indication and it is not likely that there was any 
carelessness, negligence, lack of proper skill, error in 
judgment or any similar instance of fault on the part of VA 
personnel in providing treatment for the veteran."

The veteran also underwent a VA rheumatology examination in 
June 2007.  Upon physical examination, the veteran's affect, 
posture and gait were normal.  His musculature was well-
developed and appeared normal, without atrophy or 
fasculations observed.  All joints exhibited normal range of 
motion and grip strength was normal.  There was diffuse 
tenderness from the lateral and medial aspect of the knees to 
the toes, as well as proximal arms and shoulder girdle.  
There was no tenderness upon patellar compression, no trigger 
points, scoliosis or kyphosis.  

Based upon the physical examination and the review of the 
previous studies available in the record, the examiner opined 
that "the veteran's symptoms did not fit the criteria for, 
and were not typical of fibromyalgia."  In response to the 
question of whether there was a 50 percent or better 
probability that the veteran currently has an additional 
disability (including Isaac's disease and/or fibromyalgia) 
that was caused or chronically worsened by the VA treatment, 
specifically prescribing Lovastatin- the examiner noted in 
pertinent part that, "Lovastatin and similar drugs can cause 
myopathy in rare instances.  Lovastatin therapy is not 
associated with fibromyalgia."  Therefore, he concluded that 
"it can be stated confidently that the three month course of 
Lovastatin therapy in early 2000 has nothing to do with the 
current symptoms.  The rapid resolution of symptoms that can 
plausible be attributed to Lovastatin is substantiated by the 
rapid return of creatine phosphokinase (CPK) values to normal 
after that drug was discontinued."


38 C.F.R. § 3.310 Analysis

The veteran does not allege, nor does any of the evidence 
show, that the current symptoms claimed as Isaac's disease 
and/or fibromyalgia were incurred during military service.  
Rather, the veteran has limited his appeal to the issue of 
secondary service connection.  In written statements and 
personal hearing testimony, the veteran asserts that 
medication used to treat his service-connected post operative 
small bowel obstruction caused side effects of Isaac's 
disease and fibromyalgia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Id.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also 
held that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens  v. Brown, 7 Vet. App. 429 
(1995). 

Based upon the evidence of record, the Board finds service 
connection for Isaac's disease and fibromyalgia claimed as 
secondary to the service-connected post-operative small bowel 
obstruction, including treatment thereof, is not warranted.  
As noted, the veteran was prescribed Lovastatin in November 
1999.  The veteran has testified that it was prescribed to 
help decrease his chronic diarrhea symptoms.  The veteran 
also testified that no doctor had actually ever definitively 
linked his symptoms to either the medication or directly to 
his service-connected small bowel obstruction.  To that end, 
he has not proffered any written medical opinions which 
establish such a causal relationship.  

The Board is likewise unable to find any competent medical 
evidence in the record which establishes that Isaac's disease 
and fibromyalgia (or more appropriately, the symptomatology 
claimed as Isaac's disease and fibromyalgia) are related to 
military service; or are proximately due to, or the result of 
the service-connected post-operative small bowel obstruction 
or medication used to treat the post-operative small bowel 
obstruction.  Significantly, the Board has not observed any 
medical evidence that confirms the veteran's currently has 
Isaac's disease and/or fibromyalgia.  The Board notes that a 
myriad of tests have been conducted by neurologists, 
rheumatologist, and general practitioners alike, in an effort 
to determine the etiology of the veteran's symptoms and 
provide a conclusive diagnosis for his symptomatology.  As it 
stands though, the record clearly reflects that the purported 
"diagnoses" of Isaac's disease and fibromyalgia are no more 
than diagnoses of exclusion or working diagnoses; and the 
specific cause of the veteran's symptomatology remains to be 
determined.  The Board also notes that the SSA disability 
file do not reflect that any independent examinations and 
tests were performed to arrive at diagnoses of Isaac's 
disease and fibromyalgia.  

It is also noted that most recently in June 2007 two VA 
examiners who conducted an in-depth review of the entire 
medical record and an objective examination of the veteran, 
have confirmed that the veteran does not currently have 
Isaac's disease or fibromyalgia.  Specifically, the VA 
neurologist noted that there was no confirmed diagnosis of 
Isaac's disease in the record, except in the context that the 
veteran's symptoms were noted to have "raised the question" 
Isaac's disease, and subsequent trials of prednisone and IV 
Ig (therapy often used to treat Isaac's disease) was not 
helpful.  The VA rheumatologist similarly opined that the 
veteran's current symptoms did not fit the criteria for, and 
were not typical of fibromyalgia.  Thus, while it is not 
disputed that the veteran has symptoms which manifest as 
muscle aches, cramps, tenderness, and pain; fatigue; and 
difficulty sleeping; the available medical evidence does not 
conclusively establish that these symptoms are attributable 
to the specific disease entities of Isaac's syndrome and/or 
fibromyalgia.  

The Board finds the 2007 VA examiners' respective opinions 
that the veteran's symptoms are not typical of fibromyalgia 
and that there is no credible evidence that the veteran has 
Isaac's disease, to be persuasive in this matter.  To the 
extent, that the veteran believes he has Isaac's disease and 
fibromyalgia, and as such it is due to his service-connected 
postoperative small bowel obstruction, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical diagnosis and/or causation.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of Isaac's disease and 
fibromyalgia (and, if so, of a nexus between that disability 
and service, or a service-connected disability), there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  Since the Board notes there is no 
competent medical evidence showing the veteran currently has 
Isaac's disease and/or fibromyalgia, the appellant is not 
entitled to disability compensation for those disorders as 
secondary to service-connected post operative small bowel 
obstruction.  Therefore, the Board finds entitlement to 
service connection must be denied.


38 U.S.C.A. § 1151 Analysis

The veteran's claim for compensation based on 38 U.S.C.A. § 
1151 was raised at an RO hearing held in March 2004.  He 
contends that he developed additional disabilities of Isaac's 
syndrome and fibromyalgia due to medication that was 
improperly prescribed by VA.

38 U.S.C.A. § 1151 states that where any veteran suffered an 
injury, or aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or 
death, disability or death compensation and dependency and 
indemnity compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service- 
connected.  Additionally, it is required that the proximate 
cause of the disability or death was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004. 69 Fed. 
Reg. 46426 (Aug. 3, 2004).  These regulations provide that 
benefits under 38 U.S.C. 1151(a), for additional disability 
or death due to hospital care, medical or surgical treatment, 
examination, training  and rehabilitation services, or 
compensated work therapy program, require actual causation 
not the result of continuance or natural progress of a 
disease or injury for which the care, treatment, or 
examination was furnished, unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The additional 
disability or death must not have been due to the veteran's 
failure to follow medical instructions.  38 C.F.R. § 3.361 
(2007).  

After a careful review of the evidence of record, the Board 
finds no competent medical evidence in the record to 
substantiate the veteran's contentions that he suffered 
additional disabilities of Isaac's disease and/or 
fibromyalgia due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment, or that the 
proximate cause of any additional disability was the use of 
Lovastatin prescribed by the VA.  

At the outset, the Board notes that the veteran has symptoms 
which manifest as muscle aches, cramps, tenderness, and pain; 
fatigue; and difficulty sleeping.  The evidentiary record 
does not, however, currently reflect that these symptoms have 
been confirmed as Isaac's disease and/or fibromyalgia.  As 
noted, a host of tests were conducted by specialists, but 
they were unable to confirm that the symptoms were 
manifestation of diagnoses Isaac's disease and fibromyalgia.  
It is clear upon the Board's review of the record that 
Isaac's disease and fibromyalgia were no more than 
"exclusionary diagnoses" or "working diagnoses;" and the 
specific disease entity or entities underlying the veteran's 
symptoms remain to be determined.  

The crux of the issue, however, is whether any additional 
disability was actually the result of VA treatment, and not 
coincidental or a continuation or progression of the 
disability for which treatment was provided.  See 38 C.F.R. § 
3.358(c).  Here, the only medical opinions addressing that 
question were provided by the VA examiners, and they clearly 
state that the veteran's currently manifested symptoms 
(claimed as Isaac's disease and fibromyalgia) were not 
incurred as a result of VA treatment, specifically the use of 
Lovastatin.  They also found no indication and determined 
that it is not likely that there was any carelessness, 
negligence, lack of proper skill, error in judgment or any 
similar instance of fault on the part of VA personnel in 
providing treatment for the veteran.  The veteran has not 
provided any competent medical evidence or opinions to the 
contrary and indeed testified that no doctor had actually 
ever definitively linked his symptoms to the Lovastatin.

The Board has considered the veteran's contentions, but again 
notes that as a lay person he is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education such as 
whether or not he has a specific disease or disorder or 
determine the etiology of that disease or disorder.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, his assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his current symptomalogy and the medication prescribed by the 
VA.  

The uncontroverted medical evidence has found no correlation 
between the current symptoms and VA treatment, specifically 
the use of Lovastatin, nor is there any indication and it is 
not likely that there was any carelessness, negligence, lack 
of proper skill, error in judgment or any similar instance of 
fault on the part of VA personnel in providing treatment for 
the veteran.  As such, the Board finds entitlement to 
compensation based upon 38 U.S.C.A. § 1151, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for Isaac's disease and fibromyalgia.


ORDER

Service connection for Isaac's syndrome secondary to service-
connected post-operative small bowel obstruction is denied.

Service connection for fibromyalgia secondary to service-
connected post-operative small bowel obstruction is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for Isaac's syndrome is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for fibromyalgia is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


